                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                                 §
BAILEY BONSALL,                                  §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §          Case No. 6:18-CV-454-JDK-KNM
                                                 §
NEXT LEVEL ENERGY SERVICES,                      §
LLC,                                             §
                                                 §
       Defendant.

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       This case was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to

28 U.S.C. § 636. On July 31, 2019, Judge Mitchell issued a Report and Recommendation (Docket

No. 35), recommending that the Confidential Settlement Agreement and Release Between Bailey

Bonsall and Next Level Energy Services, LLC be approved and that the Parties’ Agreed Motion

to Dismiss with Prejudice (Docket No. 34) be granted.

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

§ 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days). Here, neither party filed

objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

for clear error or abuse of discretion and reviews her legal conclusions to determine whether they

are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,



                                            Page 1 of 2
492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

          Having reviewed the Magistrate Judge’s Report and Recommendation, the Court finds no

clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts

the Report and Recommendation of the United States Magistrate Judge (Docket No. 35) as the

findings of this Court. Accordingly, it is hereby

          ORDERED that the Magistrate Judge’s Report (Docket No. 35) is ADOPTED. It is

further

          ORDERED that the Confidential Settlement Agreement and Release Between Bailey

Bonsall and Next Level Energy Services, LLC is APPROVED, the Parties’ Agreed Motion to

Dismiss with Prejudice (Docket No. 34) is GRANTED, and all of Plaintiff’s claims or causes

of action in the above-styled and numbered action are DISMISSED WITH PREJUDICE, with

costs of court being taxed against the Party by which they were incurred.

          So ORDERED and SIGNED this 23rd day of August, 2019.



                                                    ___________________________________
                                                    JEREMY D. KERNODLE
                                                    UNITED STATES DISTRICT JUDGE




                                           Page 2 of 2
